       Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 1 of 90




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

                                              §
UNITED STATES OF AMERICA,                     §
                                              §
                                              §
       Plaintiff,                             §
                                              §   Case No. 3:21-cv-173-KC
v.                                            §
                                              §
THE STATE OF TEXAS; GREG ABBOTT, in           §
his official capacity as Governor of Texas,   §
                                              §
       Defendants.                            §




      Hearing on Motion for Preliminary Injunction
                   August 13, 2021




                     Defendants’ Presentation
                 Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 2 of 90




           United States v. Texas

U.S. District Court for the Western District of Texas, El Paso Division
                          No. 3:21-cv-173-KC
                 Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 3 of 90



                                   GA-37
• Executive order issued under Governor’s emergency
  powers
• Key Provision (§ 1):




     • Ex. D-1
                 Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 4 of 90



                                   GA-37
Enforcement
• DPS is tasked with enforcement
  • Ex. D-1; ECF No. 13, Ex. 5 ¶ 14
• “Prior to enforcing the provisions of GA-37, DPS intends to
  draft procedures to govern enforcement of the order.”
  • ECF No. 13, Ex. 5 ¶ 15
• DPS has not yet issued procedures governing enforcement
                     Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 5 of 90



                                       GA-37
Migration is fueling the pandemic in South Texas
• “Refugees and Asylees” as well as “Unauthorized
  Immigrants” are particularly vulnerable to COVID-19
     • Ex. D-6 at 14–18
• “The virus also has a uniquely high rate of transmission
  among [the migrant] population because of the health
  problems that often arise from the migratory journey.”
     • Ex. D-2 ¶ 9
                     Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 6 of 90



                                       GA-37
Migration is fueling the pandemic in South Texas
• “[V]accination rates are lower in the countries that
  newly admitted migrants come from and pass through.”
     • Ex. D-1; see also Ex. D-2 ¶ 7; Ex. D-13
• Migrants released in Laredo “are largely unvaccinated.”
     • Ex. D-2 ¶ 7
             Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 7 of 90




CBP “is releasing an alarmingly substantial number of
 immigrants into the City of McAllen, . . . Including
     individuals that are positive for COVID-19.”

                                                                        - Ex. D-38 at 1; accord Ex. D-39
                  Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 8 of 90



                                    GA-37
Migrants are testing positive for COIVD-19 at alarming
rates
• In Laredo, “approximately 40 to 50 percent of the
  migrants [they] have tested were positive for COVID-
  19.”
  • Ex. D-2 ¶ 8
          Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 9 of 90




“The number of migrants who have tested
  positive for the novel coronavirus after
 being released by the Border Patrol into
 Texas has nearly doubled, officials say.”

                                                                    - Ex. D-41 (Mar. 8, 2021)
        Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 10 of 90




“The number of detainees who tested
     positive for COVID-19 in the
    Rio Grande Valley (RGV) Sector
  alone has increased by 900% . . . .”

                                 - Ex. D-46 at 1 (July 20, 2021); see also Ex. D-1
          Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 11 of 90



“More than 18 percent of migrant families
and 20 percent of unaccompanied minors
   who recently crossed the U.S. border
tested positive for Covid on leaving Border
 Patrol custody over the past two to three
weeks, according to a document prepared
  this week for a Thursday briefing with
           President Joe Biden.”
                                                                     - Ex. D-44 (Aug. 7, 2021)
              Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 12 of 90



                                 GA-37
Once released, migrants spread COVID-19 to others
          Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 13 of 90



  “[B]usloads of migrants, an unknown
number of whom are infected with COVID-
19, are being transported to communities
across the State of Texas, exposing Texans
to the spread of COVID-19, as has already
been reported in cities like La Joya, among
                 others.”

                                                                             - Ex. D-1
                    Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 14 of 90



                                       GA-37
The Whataburger Incident in La Joya
• A migrant family “had been apprehended by Border Patrol days
  prior and were released because they were sick with Covid-19.”
   • Ex. D-28
• After being “turned over to Catholic Charities of The Rio Grande
  Valley,” the family went to Whataburger, where “they were in
  visible ill condition as well as coughing . . . and sneezing without
  covering their nose and mouths.”
   • Ex. D-5 at 2; see also Ex. D-28
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 15 of 90



                                  GA-37
Not an isolated incident
• “[Hidalgo County Judge] Cortez is also learning of
  multiple reports of migrants infected with COVID-19
  interacting in public as they cough and sneeze without
  observing safety protocols such as the use of facial
  coverings.”
  • Ex. D-30
              Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 16 of 90



                                 GA-37
These things happen because NGOs don’t have the legal
authority to detain migrants
           Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 17 of 90




“[A]ll of the people in the hotel were sick and
  he was aware that everyone staying in the
       hotel were told they could leave.”

 “[M]ore than half of the people that were
 placed in the hotel by Catholic Charities of
  the Rio Grande Valley had left the hotel.”
                                                                              - Ex. D-5 at 3
                Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 18 of 90



                                   GA-37
Catastrophic effects in South Texas border areas
• “[M]ore than 7,500 COVID-positive migrants had been
  released into McAllen by [CBP] since February and
  more than 1,500 in the last week.”
  • Ex. D-45 at 1; accord Ex. D-29 at 2
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 19 of 90



                                  GA-37
Every Day in Hidalgo County:
• Hundreds of infections
• Hundreds of hospitalized patients, including dozens in
  ICUs
• Multiple deaths
  • Exs. D-32–D-37
                Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 20 of 90



                             Overview

Threshold                              Merits                                          Relief
• First-Filed               • Preemption                                           • Scope
  Rule                      • Intergovernmental                                    • Equities
• Cause of                    Immunity                                             • Public
  Action                                                                             Interest
                Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 21 of 90



                  First-Filed Rule
• “Courts use this rule to maximize judicial economy and
  minimize embarrassing inconsistencies by
  prophylactically refusing to hear a case raising issues
  that might substantially duplicate those raised by a case
  pending in another court.”
  • Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 604
    (5th Cir. 1999)
                Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 22 of 90



                  First-Filed Rule
• “The ‘first to file’ rule is grounded in principles of
  comity and sound judicial administration.”
  • Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th
    Cir. 1997)
                  Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 23 of 90



                    First-Filed Rule
Test = “substantial overlap”
  • “The rule does not . . . require that cases be identical.”
  • “Complete identity of parties is not required.”
     • Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950–51 (5th Cir.
       1997)
                Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 24 of 90



                  First-Filed Rule
• DOJ emphasizes that the rule is “discretionary”
  • ECF No. 17 at 14
• But who should exercise that discretion? Judge Pittman
         Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 25 of 90




    “[T]he ‘first to file rule’ not only
determines which court may decide the
merits of substantially similar cases, but
also establishes which court may decide
 whether the second suit filed must be
  dismissed, stayed or transferred and
              consolidated.”
          - Sutter Corp. v. P & P Indus., Inc., 125 F.3d 914, 920 (5th Cir. 1997)
           Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 26 of 90




 “The Fifth Circuit adheres to the general
 rule that the court in which an action is
   first filed is the appropriate court to
  determine whether subsequently filed
cases involving substantially similar issues
               should proceed.”

         - Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir. 1997)
            Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 27 of 90




“Once the likelihood of substantial overlap
     between the two suits had been
 demonstrated, it was no longer up to the
 [second court] to resolve the question of
    whether both should be allowed to
                 proceed.”

        - Mann Mfg., Inc. v. Hortex, Inc., 439 F.2d 403, 408 (5th Cir. 1971).
            Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 28 of 90




“[T]he ultimate determination of whether
 there actually was a substantial overlap
requiring consolidation of the two suits in
  [the first forum] belonged to the [first
                  court].”


        - Mann Mfg., Inc. v. Hortex, Inc., 439 F.2d 403, 408 (5th Cir. 1971).
             Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 29 of 90




“[T]hat balancing act is reserved only for
          the first-filed court.”


       - Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 605 (5th Cir. 1999)
                Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 30 of 90



                  First-Filed Rule
Test for this Court = whether the first-filed rule might
apply
• “the potential overlap between the two cases”
  • Cadle Co., 174 F.3d at 606
• “the likelihood of substantial overlap”
  • Mann Mfg., 439 F.2d at 408
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 31 of 90



                 First-Filed Rule
Likelihood of Substantial Overlap:
• Effectively the same parties
• Both focused on Title 42 issues at the intersection of
  public health and immigration
                  Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 32 of 90



                    First-Filed Rule
Likelihood of Substantial Overlap:
• Texas v. Biden: Challenging the “fail[ure] to detain,
  quarantine, and test” aliens for COVID-19
     • No. 4:21-cv-579, ECF No. 1 ¶ 141(e) (N.D. Tex. Apr. 22, 2021)
• United States v. Texas: Claiming a right to “release[]”
  aliens before “COVID-19 testing” occurs
     • ECF No. 1 ¶ 19; see also id. ¶ 35
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 33 of 90



                 First-Filed Rule
• DOJ says the lawfulness of the underlying federal action
  is irrelevant
• But both preemption and intergovernmental immunity
  depend on the premise that federal agents are acting
  pursuant to valid federal statutes
          Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 34 of 90




  “This Constitution, and the Laws of the
    United States which shall be made in
Pursuance thereof; and all Treaties made, or
which shall be made, under the Authority of
the United States, shall be the supreme Law
                of the Land.”


                       - Supremacy Clause, U.S. Const. art. VI, cl. 2 (emphasis added)
           Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 35 of 90




“The District Court held that the LPSC rate
 order was not pre-empted because the
  Secretary’s regulation was invalid. We
                 affirm.”

         - In re Cajun Elec. Power Co-op., Inc., 109 F.3d 248, 251 (5th Cir. 1997)
                 Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 36 of 90




“[T]he states have no power . . . to retard, impede, burden,
      or in any manner control, the operations of the
       constitutional laws enacted by congress . . . .”

              - McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 436 (1819) (emphasis added)
                  Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 37 of 90



                    First-Filed Rule
Now what?
• “transfer the matter to the [first court] for resolution of
  whether the [second] action should be allowed to
  proceed independently or should be consolidated in
  [the first forum]”
     • Sutter Corp., 125 F.3d at 920
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 38 of 90



                Cause of Action
• All plaintiffs must have a cause of action
• Even the federal government
              Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 39 of 90



              Cause of Action
• The Supremacy Clause does not create a cause of action
          Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 40 of 90




  “This Constitution, and the Laws of the
   United States which shall be made in
Pursuance thereof; and all Treaties made, or
which shall be made, under the Authority of
the United States, shall be the supreme Law
               of the Land.”


                                                - Supremacy Clause, U.S. Const. art. VI, cl. 2
           Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 41 of 90




“It is equally apparent that the Supremacy
Clause . . . certainly does not create a cause
                   of action.”


              - Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 324–25 (2015)
           Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 42 of 90




 The Supremacy Clause “is silent regarding
who may enforce federal laws in court, and in
   what circumstances they may do so.”


                   - Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 325 (2015)
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 43 of 90



               Cause of Action
• If DOJ were right, then congressionally created causes
  of action are mere surplusage
         Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 44 of 90




Under the Voting Rights Act, “the Attorney
 General may institute . . . an action for
         preventive relief . . . .”


                                                                            - 52 U.S.C. § 10308(d)
                Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 45 of 90



                Cause of Action
• DOJ relies on a Tenth Circuit opinion that does not even
  address the relevant question
  • ECF No. 17 at 9
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 46 of 90



               Cause of Action
Armstrong had multiple holdings
• (1) The Supremacy Clause does not provide a cause of
  action
• (2) Equity provides a cause of action in some
  circumstances
• (3) By providing an alternate remedial scheme,
  Congress precluded an equitable cause of action.
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 47 of 90



                Cause of Action
This case is about the first holding—whether the
Supremacy Clause provides a cause of action—which the
Tenth Circuit did not address
  • United States v. Supreme Court of New Mexico, 839 F.3d
    888, 906 n.9 (10th Cir. 2016)
                Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 48 of 90



                Cause of Action
The Tenth Circuit did not suggest that the Supremacy
Clause provides a cause of action.


It does not support DOJ’s claim that there is a “cause of
action for the United States under the Supremacy
Clause.”
  • ECF No. 17 at 9
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 49 of 90



                Cause of Action
Like Armstrong, the Tenth Circuit found a cause of action
based on “equitable authority.”
  • United States v. Supreme Court of New Mexico, 839 F.3d
    888, 906 n.9 (10th Cir. 2016)
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 50 of 90



                Cause of Action
• But here, DOJ does not claim to have an equitable
  cause of action
• Nor did DOJ comply with the requirements for an
  equitable cause of action
  • See ECF No. 9 at 25–26
                     Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 51 of 90



                     Cause of Action
• DOJ also relies on United States v. LeMay, 322 F.2d 100
  (5th Cir. 1963)
  • ECF No. at 17 at 9

• But LeMay found a statutory cause of action, not a free-
  floating cause of action that renders statutes
  superfluous
  • See 322 F.2d at 103
                    Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 52 of 90



                     Cause of Action
• Finally, DOJ relies on In re Debs, 158 U.S. 564 (1895),
  which focused on whether the federal government was
  injured by a strike obstructing the mail, not a cause of
  action under the Supremacy Clause
  • ECF No. at 17 at 10

• In any event, Debs would be part of the “ancien regime”
  the Court rejects today
  • Alexander v. Sandoval, 532 U.S. 275, 287 (2001)
         Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 53 of 90




“[D]ecisions before Sandoval frequently
implied private rights of action without
           rigorous analysis.”

Pre-Sandoval cases “are not binding nor
persuasive . . . because each such source
   relies on pre-Sandoval reasoning.”
         - Conservation Force v. Delta Air Lines, Inc., 190 F. Supp. 3d 606, 616
                      (N.D. Tex. 2016), aff’d, 682 F. App’x 310 (5th Cir. 2017)
                  Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 54 of 90



                 Facial Challenges
This is a facial, not as-applied, challenge
• A plaintiff challenges a law “on its face by seeking to
  enjoin its enforcement altogether”
     • Anderson v. Edwards, 514 U.S. 143, 155 n.6 (1995)
• Here, DOJ wants to enjoin “any action to enforce the
  executive order”
     • ECF No. 3-4 at 2
            Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 55 of 90




  “A facial challenge to a legislative Act is, of
course, the most difficult challenge to mount
    successfully, since the challenger must
 establish that no set of circumstances exists
     under which the Act would be valid.”
                                        - United States v. Salerno, 481 U.S. 739, 745 (1987)
                 Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 56 of 90



                Facial Challenges
• DOJ “could not sustain [its] burden even if [it] showed
  that a possible application of the rule . . . violated
  federal law.”
     • Edwards, 514 U.S. at 155 n.6
                   Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 57 of 90



      Possible Applications of GA-37
Local Governments
• Laredo “is sending busloads of migrants to Austin and Houston
  without testing them for coronavirus.”
• “Laredo Mayor Pete Saenz said the city is sending four charter
  buses per day with a total of 200 migrants who have been sent
  by Border Patrol from the Rio Grande Valley to Laredo.”
     • Sandra Sanchez, Laredo Sending Busloads of Migrants to Austin and Houston
       Without Testing for Coronavirus (Aug. 11, 2021),
       https://www.kxan.com/border-report/laredo-sending-busloads-of-migrants-
       to-austin-and-houston-without-testing-for-coronavirus/.
              Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 58 of 90



     Possible Applications of GA-37
Local Governments
• Dispersing COVID-positive migrants is a real problem
• The more they are moved, the greater the potential
  spread of the virus
              Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 59 of 90




“If possible, avoid transferring infected
individual(s) to another facility unless
      necessary for medical care.”


    - CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19)
                 in Correctional and Detention Facilities (June 9, 2021) (Ex. D-20 at 15)
          Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 60 of 90




    “Shuttling hundreds of individuals
     between facilities also places the
  communities surrounding detention
facilities at a heightened risk of a COVID-
                19 outbreak.”

                                                                             - Ex. D-21
                 Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 61 of 90



           Preemption Standard
• “Implied preemption analysis does not justify a
  ‘freewheeling judicial inquiry into whether a state
  statute is in tension with federal objectives.’”
• Supreme Court “precedents ‘establish that a high
  threshold must be met if a state law is to be preempted
  for conflicting with the purposes of a federal Act.’”
     • Chamber of Commerce of U.S. v. Whiting, 563 U.S. 582, 607
       (2011)
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 62 of 90



                       Preemption
• DOJ does not argue that federal law prohibits Texas
  from regulating its own local governments
• Such an argument would fail
                 Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 63 of 90



                         Preemption
• Courts considering preemption cases are rightly
  suspicious of “interposing federal authority between a
  State and its municipal subdivisions.”
• Local governments “are created as convenient agencies
  for exercising such of the governmental powers of the
  State as may be entrusted to them in its absolute
  discretion.”
     • Nixon v. Mo. Mun. League, 541 U.S. 125, 140 (2004)
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 64 of 90




“[P]reempting state or local governmental self-regulation
    (or regulation of political inferiors) would work so
differently from preempting regulation of private players
that we think it highly unlikely that Congress intended to
          set off on such uncertain adventures.”
                                             - Nixon v. Mo. Mun. League, 541 U.S. 125, 134 (2004)
          Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 65 of 90


    “[F]ederal legislation threatening to
  trench on the States’ arrangements for
conducting their own governments should
be treated with great skepticism, and read
 in a way that preserves a State's chosen
    disposition of its own power, in the
 absence of the plain statement Gregory
                 requires.”
                       - Nixon v. Mo. Mun. League, 541 U.S. 125, 140 (2004)
                Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 66 of 90



                        Preemption
• DOJ doesn’t point to any “plain statement” preempting
  state regulation of local governments
• Local governments “are created as convenient agencies
  for exercising such of the governmental powers of the
  State as may be entrusted to them in its absolute
  discretion.”
    • Nixon v. Mo. Mun. League, 541 U.S. 125, 140 (2004)
              Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 67 of 90



                      Preemption
• Federal law doesn’t preempt state regulations of
  whether local governments assist federal immigration
  agencies
• Therefore, it cannot preempt state regulations of
  whether local governments can transport migrants
  unilaterally
                   Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 68 of 90



                           Preemption
  El Cenizo (5th Cir.)                                                      This Case
• Federal statute giving local                              • No federal statute giving
  governments a choice                                        local governments a choice
• State law mandating                                       • Executive order prohibiting
  cooperation                                                 transportation
• No preemption because                                     • A fortiori, no preemption
  Congress couldn’t have
  mandated cooperation
                 Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 69 of 90



     Possible Applications of GA-37
Volunteers
• “Annunciation House volunteers drive groups of
  migrants . . . .”
    • Ex. P-8 ¶ 24
• Annunciation House does not claim to have a contract
  with (or even a grant from) the federal government
                  Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 70 of 90



     Possible Applications of GA-37
Volunteers
• “Angry Tias is a grassroots volunteer organization” that
  “offer[s] transportation services to immigrants.”
     • Ex. P-9 ¶¶ 2, 12
• Angry Tias does not claim to have a contract with (or
  even a grant from) the federal government
                 Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 71 of 90



     Possible Applications of GA-37
Volunteers
• An individual volunteer “transported migrants on short
  trips to local parks for recreation.”
     • Ex. P-10 ¶ 13
• That individual does not claim to have a contract with
  (or even a grant from) the federal government
                 Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 72 of 90



     Possible Applications of GA-37
Volunteers
• “FIEL members often drive multiple people who are
  subject to [GA-37] in a group. ”
     • Ex. P-11 ¶ 10
• FIEL does not claim to have a contract with (or even a
  grant from) the federal government
                   Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 73 of 90



     Possible Applications of GA-37
Local, not Federal, Contractors
• Project Amistad is “a non-profit organization contracted
  by El Paso County” that transports migrants locally.
  • Ex. P-8 ¶ 14
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 74 of 90



                       Preemption
• DOJ’s preemption claim requires it to identify a federal
  statute giving local governments, volunteers, and local
  contractors a right to be free from state regulation
  regarding the transportation of migrants
• DOJ hasn’t done so
           Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 75 of 90


  “[A]ll [types of preemption] work in the
   same way: Congress enacts a law that
 imposes restrictions or confers rights on
private actors; a state law confers rights or
imposes restrictions that conflict with the
federal law; and therefore the federal law
   takes precedence and the state law is
                 preempted.”
                                  - Murphy v. NCAA, 138 S. Ct. 1461, 1480 (2018)
                    Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 76 of 90



                            Preemption
DOJ’s Arizona argument is limited to one portion of GA-37
• DOJ (wrongly) argues that “the determination of which
  noncitizens are within the terms of the Title 42 order . . . is within
  the exclusive purview of the federal Executive branch.”
      • ECF No. 3 at 14
• DOJ does not argue that the same is true for determining which
  migrants “have been detained by CBP for crossing the border
  illegally.”
      • GA-37 (Ex. D-1)
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 77 of 90



                       Preemption
• Whether a migrant “would have been subject to
  expulsion under the Title 42 order” is a public-health
  status, not an immigration status
• Congress did not put “Title 42” status within the
  exclusive purview of DHS
• It stems from an HHS / CDC order
                   Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 78 of 90



                           Preemption
Whether a migrant was “detained by CBP for crossing the
border illegally” doesn’t require DPS to assess immigration
status
• Under that provision, “[i]t remains the [federal] agent who
  makes the underlying [immigration] determination.”
• DPS does not make any “unilateral status-determinations
  absent federal direction.”
     • City of El Cenizo v. Texas, 890 F.3d 164, 189 (5th Cir. 2018)
              Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 79 of 90



    Intergovernmental Immunity
• DOJ does not even attempt to satisfy the standard for
  facial relief
• No case holds that volunteers or local governments are
  immune from state regulation
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 80 of 90



    Intergovernmental Immunity




- Hearing Tr. (8/2/21) at 11
                  Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 81 of 90



    Intergovernmental Immunity
• States are allowed to regulate their own local
  governments
• When Texas regulated local governments’ immigration
  activities, the Fifth Circuit largely upheld the law
  without anyone arguing for intergovernmental
  immunity
     • See City of El Cenizo v. Texas, 890 F.3d 164 (5th Cir. 2018)
                  Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 82 of 90



                    Scope of Relief
• When facial claims fail because at least one application
  of the challenged law is not preempted, courts deny
  relief without considering whether other applications
  might be preempted
     • Edwards, 514 U.S. at 155 n.6
     • City of El Cenizo v. Texas, 890 F.3d 164, 189–90 (5th Cir. 2018)
                 Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 83 of 90



                   Scope of Relief
• But if the Court issues an injunction, it should extend
  beyond federal employees and contractors
• No justification for enjoining enforcement against
  • Volunteers
  • Local governments
  • Etc.
           Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 84 of 90




“The remedy must of course be limited to the
 inadequacy that produced the injury in fact
      that the plaintiff has established.”


                                                    - Lewis v. Casey, 518 U.S. 343, 357 (1996)
             Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 85 of 90




“The nature of the . . . remedy is to be determined by
the nature and scope of the constitutional violation.”

                                     - Missouri v. Jenkins, 515 U.S. 70, 89 (1995) (cleaned up);
                                                                  accord Lewis, 518 U.S. at 357
              Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 86 of 90



     Equities and Public Interest
• The federal government acknowledges that migrants
  pose a serious risk of spreading COVID-19
          Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 87 of 90




           CBP COVID-19 Response

   “CBP personnel put themselves and their
  families at risk with every encounter at the
 border. Since the start of the pandemic, more
than 8,900 CBP employees have tested positive
   for COVID-19, and 33 have passed away..”

                                                    - Ex. D-25 at 2; see also Ex. D-26 at 4–5
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 88 of 90




“Even with the spread of the COVID-19 virus,
   human smugglers continue to try these
brazen attempts with zero regard for the lives
   they endanger nor to the health of the
        citizens of our great nation..”
         - CBP, Large Groups of Migrants Encountered on Consecutive Days (July 20, 2021) (Ex. D-27)
               Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 89 of 90



      Equities and Public Interest
• Protecting public health is in the public interest
             Case 3:21-cv-00173-KC Document 42-1 Filed 08/13/21 Page 90 of 90




    “The continued introduction of more
unvaccinated and COVID-positive migrants will
       . . . create a public health crisis.”

  “Effectively combatting COVID-19 in Laredo
requires ending or reducing the mass release of
 COVID-positive migrants into the community.”

        - Dr. Victor Treviño, Laredo Health Authority (Ex. D-2 ¶ 14); see also Ex. D-51
